Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.16/892,159 filed 6/3/2020 with FP dating back to 12/28/2017.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
4.	Claims 4-8, 10-11, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 18 is rejected under 35 U.S.C. 101 because it recites non-statutory subject matter.
Claim 18 is non-statutory under the most recent interpretation of the Interim Guidelines regarding 35 U.S.C.101 because: the computer readable storage medium claimed is not positively disclosed in the specification as a statutory only embodiment (164-166).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. To overcome this rejection, the claim may be amended to recite "a non-transitory computer readable storage medium …".

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



9.	Claim(s) 1-2, 12, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al (2013/0154919).

Regarding claim 1 Tan et al (2013/0154919) teaches A terminal control method (abstract: control function), comprising: 
receiving, by a microphone, a detection audio signal emitted from a speaker and having a frequency within a pre-set detection frequency range (fig 1, 9; 10: computer 102 can generate an audio signal via speaker 104. The audio signal can be captured by microphone 106.; 13 audio signals, frequency); 
acquiring actual audio parameters of the detection audio signal when being received by the microphone, and original audio parameters of the detection audio signal when being emitted from the speaker (fig 9; 10: The captured signal can be compared to the emitted signal for differences.); 
determining a relative state between the microphone and the speaker according to the actual audio parameters and the original audio parameters (fig 9; para 3; 8; 10; 21 state); 
determining a terminal control operation to be performed, according to the relative state and a pre-set correspondence between relative states and terminal control operations (abstract: The second functionality comprises capturing sound signals that originated from the speaker with the microphone and detecting Doppler shift in the sound signals. It correlates the Doppler shift with a user control gesture performed proximate to the computer and maps the user control gesture to a control function.); and 
performing the determined terminal control operation on a terminal where the microphone is located (abstract; 11 computer maps to a scroll down command, then scrolls down the content).  

Regarding claim 2 Tan teaches The terminal control method according to claim 1, wherein, the microphone and the speaker are on disposed on the same terminal, and the same terminal is a terminal to be controlled (fig 1-3); 
determining the relative state between the microphone and the speaker according to the actual audio parameters and the original audio parameters comprises: 
determining the relative state between the microphone and the speaker on the terminal to be controlled according to the actual audio parameters and the original audio parameters (10); 
performing the determined terminal control operation on the terminal where the microphone is located comprises: performing the determined terminal control operation on the terminal to be controlled (11).  

Regarding claim 12 Tan teaches The terminal control method according to claim 1, further comprising, after receiving, by the microphone, the detection audio signal emitted from the speaker and having a frequency within the pre-set detection frequency range: 
determining whether the detection audio signal is a valid detection audio signal by: 
acquiring actual amplitudes of a plurality of detection audio signals, and if the actual amplitude of a target detection audio signal satisfies a pre-set amplitude range, taking the target detection audio signal as the valid detection audio signal; or 
acquiring frequency shift values of a plurality of detection audio signals, and taking a detection audio signal with the largest frequency shift value as the valid detection audio signal (13; 35, 37, 42 – emit multiple tones; captured signals may all be analyzed; shift is large).  

Regarding claim 16 Tan teaches The terminal control method according to claim 2, further comprising, before the speaker emits the detection audio signal: 
acquiring environmental noises outside the speaker, and selecting from the pre-set detection frequency, a frequency different from those of the environmental noises as the frequency of the emitted detection audio signal, if the frequencies of the environmental noises and the pre-set detection frequency are partly coincide (13; 36: noise).  

Regarding claim 17 Tan teaches A terminal, comprising: 
a processor, a memory, and a communication bus (figs 1-3, 8; para 23-26); 
122277-5028-US45wherein, the communication bus is configured to implement connection and communication between the processor and the memory (figs 1-3, 8; para 23-26); 
the processor is configured to execute at least one program stored in the memory to implement the following steps (figs 1-3, 8; para 23-26): 
receiving, by a microphone, a detection audio signal emitted from a speaker and having a frequency within a pre-set detection frequency range; 
acquiring actual audio parameters of the detection audio signal when being received by the microphone, and original audio parameters of the detection audio signal when being emitted from the speaker; 
determining a relative state between the microphone and the speaker according to the actual audio parameters and the original audio parameters; 
determining a terminal control operation to be performed, according to the relative state and a pre-set correspondence between relative states and terminal control operations; and 
performing the determined terminal control operation on a terminal where the microphone is located.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning 

Regarding claim 18 Tan teaches A computer-readable storage medium storing at least one program, the at least one program being executable by at least one processor to implement the following steps (figs 1-3, 8; para 23-26): 
receiving, by a microphone, a detection audio signal emitted from a speaker and having a frequency within a pre-set detection frequency range; 
acquiring actual audio parameters of the detection audio signal when being received by the microphone, and original audio parameters of the detection audio signal when being emitted from the speaker; 
determining a relative state between the microphone and the speaker according to the actual audio parameters and the original audio parameters; 
determining a terminal control operation to be performed, according to the relative state and a pre-set correspondence between relative states and terminal control operations; and 
122277-5028-US46performing the determined terminal control operation on a terminal where the microphone is located.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning 


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Chen et al (2015/0194145).

Regarding claim 3 Tan does not specifically teach where Chen teaches The terminal control method according to claim 1, wherein, the microphone and the speaker are on disposed on different terminals, the terminal where the microphone is located is a receiving terminal, and the terminal where the speaker is located is an emitting terminal (26; 31; 42; 47; [0058] The frequency shift 240 can be caused by movement of objects or people. For example, the frequency shift 240 can be a Doppler shift for one or more tones resulting from movement of the transmitting device, the receiving device,); 
122277-5028-US39determining the relative state between the microphone and the speaker according to the actual audio parameters and the original audio parameters comprises: 
determining the relative state between the receiving terminal and the emitting terminal according to the actual audio parameters and the original audio parameters (57: The frequency shift 240 is a change in the transmission frequency or the transmission bandwidth. The frequency shift 240 can occur when the signal traverses from the transmitting device to the receiving device. The frequency shift 240 can be a difference between the transmission characteristic 210 and the tone-detection result 224.); 
performing the determined terminal control operation on the terminal where the microphone is located comprises: performing the determined terminal control operation on the receiving terminal (18-19; 61: It has been discovered that the transmission tone 202, the frequency shift 240 detected for representing the command movement 218, and the gesture command 222 associated thereto can provide increased functionality and simpler user interface for sharing or transfer data between devices in MDE situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Chen for an improved system to allow for the detection of frequency differences/shift between devices to perform an operation. 

Regarding claim 9 Chen teaches The terminal control method according to claim 3, wherein the terminal control operation includes an interactive operation between the receiving terminal and the emitting 122277-5028-US42terminal (59; 61).
	Rejected for similar rationale and reasoning as Claim 3  

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655